EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of ENHANCE SKIN PRODUCTS INC. (the "Company") on Form 10-QSB for the period ended October 31, 2008, as filed with theSecurities and Exchange Commission on the date hereof (the "Report"),I, Dr. Samuel S Asculai, Chief Executive Officer of the Company,certify,pursuantto 18 U.S.C.1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/Dr. Samuel S Asculai Date: December 12, 2008 Dr. Samuel S Asculai Chief Executive Officer
